TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 12, 2014



                                       NO. 03-13-00322-CV


                            402 Lone Star Property, LLC, Appellant

                                                  v.

                                Bank of America, N.A., Appellee




         APPEAL FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
                 AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on April 29, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.